UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 16 , 201 6 Biota Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 001-35285 59-1212264 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2500 Northwinds Parkway, Suite 100 Alpharetta, GA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: ( ) 221-3350 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item Other Events On February 16, 2016, Biota Pharmaceuticals, Inc. (the “Company”) issued a press release announcing that the U.S. Food and Drug Administration (FDA) granted Fast Track designation to its antiviral compound, BTA585. A copy of the press release is attached as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits (d) Exhibits Press release dated February16, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Biota Pharmaceuticals, Inc. Date: February17, 2016 /s/ Joseph M Patti Name: Joseph M Patti Title: Chief Executive Officer and President (Duly Authorized Officer) EXHIBIT INDEX Exhibit Number Description Press release dated February16, 2016.
